 Case 3:18-cv-00097-GEC Document 49 Filed 01/24/20 Page 1 of 1 Pageid#: 896




                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

                             CIVIL MINUTES – JURY TRIAL
                                           Day Three


Case No.: 3:18CV00097                Date: 01/24/2020

  Michael Donaldson                               Counsel: Jack Jarrett, Esq.
  Plaintiff(s)                                    Krista Wallace, Esq.

  v.                                              Counsel: Lars Liebeler, Esq.
                                                  Paul Williamson, Esq.
  Trae Fuels, LLC & Envirotech Services
  Defendant(s)

TIME IN COURT: 8:10-10:13, 10:28-11:23, 12:15-1:35, 1:48-2:40, 5:48-5:53 5h 15 m

PRESENT:      JUDGE:                 Hon. Glen Conrad
              Deputy Clerk:          Susan Moody
              Court Reporter:        JoRita Meyer


                                    LIST OF WITNESSES

    PLAINTIFF                                       DEFENDANT
                                                       1.   Michelle Mills
                                                       2.   Chris LaRocco
                                                       3.   Kevin Whyrick



PROCEEDINGS:
Parties present and by counsel for charge conference and oral argument on motions for judgment
as matter of law by defendant, and by plaintiff. Both denied for reasons stated on the record.

       Witnesses Excluded
       Defendants begin adducing evidence. Cross Exam, Motions and Rulings thereon and as
       to admission of evidence as reflected in record. Defendants rest. Rebuttal evidence. Rests.
       Jury removed. Parties renew motions for jgm as matter of law for record. Denied.
       Jury returned. Closings by counsel for each side.
       Court delivers charge to jury.
       Jury retires to deliberate at 2:40 pm
       Jury returns with verdict for defts at 5:38 pm
       Remarks by Court – Jury released.
       Remarks by Court to Counsel and Parties
       Court recessed @ 5:53 pm
